t c memo united_states tax_court vip’s industries inc subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date gary s stirbis for petitioner nhi t luu for respondent memorandum opinion marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for petitioner’s taxable_year ending tye date the sole issue for decision is whether petitioner’s exchange of a leasehold interest with a term of years and months remaining for fee interests in two real properties qualifies as a like-kind_exchange under sec_1031 background this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner is a corporation and its principal_place_of_business was in oregon when it petitioned this court i vip’s industries inc subsidiaries during and before the year in issue vip’s industries inc vip’s industries subsidiaries collectively petitioner operated several wholly owned and majority-owned entities in the hotel motel restaurant hospitality and real_estate industries vip’s industries’ wholly owned subsidiaries include among others the following subchapter_c corporations phoenix hotels inc and vip’s hotels inc before date vip’s hotels was named vip’s motor inns inc phoenix hotels owns of inns management inc also a c_corporation inns unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar management and vip’s hotels own and respectively of phoenix inns llc a limited_liability_company that is treated as a partnership for tax purposes before date phoenix inns operated motels under the brand name phoenix inns suites with locations in south salem lake oswego eugene tigard and beaverton oregon and in vancouver washington ii the eugene property and the ground lease on date vip’s motor inns executed a ground lease with respect to real_property pincite franklin boulevard eugene oregon eugene property with northwest christian college the ground lease was a nonrenewable and nonextendable lease with a term of years from the lease commencement_date the lease commencement_date was date the ground lease provided that the lessee would build and operate a motel facility with no fewer than rooms on the eugene property paragraph of the ground lease provided that all improvements and appurtenances to and all personal_property placed upon the eugene property remained the property of the lessee until the expiration or sooner termination of the ground lease under the ground lease the lessee was responsible for the costs of all improvements made on the eugene property the ground lease was never amended by date vip’s motor inns had constructed a motel on the eugene property at a cost of dollar_figure vip’s motor inns and its successor phoenix inns operated a motel under the brand name of phoenix inn suites on the eugene property until date while operating the phoenix inn suites motel vip’s motor inns and later phoenix inns was responsible for all utility and operating_expenses personal and real_property_taxes and casualty and liability insurance expenses for the eugene property and the motel iii exchange of the eugene property on date petitioner through phoenix inns sold its leasehold interest in the eugene property to a wall street investment firm and deposited the proceeds with a qualified_intermediary qi first american exchange co llc the wall street firm established pih eugene llc to hold the leasehold interest in the eugene property when phoenix inns assigned its interests under the ground lease to pih eugene llc a term of years and months remained under the ground lease pursuant to regulations issued under sec_1031 a qualified_intermediary with which the taxpayer has entered into an exchange_agreement may be used to facilitate a nonsimultaneous_exchange of property see sec_1_1031_k_-1 income_tax regs in exchange for its leasehold interest in the eugene property phoenix inns received dollar_figure in cash sustained sale expenses of dollar_figure and was relieved of the balance of its existing loan on the eugene property of dollar_figure on date phoenix inns had an adjusted_basis in its leasehold interest in the eugene property of dollar_figure phoenix inns used the sale proceeds deposited with the qi to purchase fee interests in the following two real properties with a combined fair_market_value of dollar_figure a property pincite3 sw lower boones ferry road tigard oregon bridgeport property with an existing motel and a property pincite liberty street se salem oregon salem property with an existing office building on date phoenix inns received a statutory warranty deed from krishna enterprises llc for a fee interest in the bridgeport property and phoenix inns assumed a loan of dollar_figure million on the bridgeport property on date petitioner received a statutory warranty deed from the gwynn building llc for a fee interest in the salem property after april and date phoenix inns held the bridgeport property and the salem property respectively for productive use in its trade_or_business petitioner filed a consolidated federal_income_tax return for its tye date on a form_1120 u s_corporation income_tax return through phoenix inns petitioner realized gain of dollar_figure from the exchange of the leasehold interest in the eugene property on its consolidated_return petitioner claimed that it recognized dollar_figure and did not recognize the remaining dollar_figure of the realized gain pursuant to sec_1031 on date respondent issued to petitioner a notice_of_deficiency for its tye date in the notice_of_deficiency respondent determined that petitioner was required to recognize additional gain of dollar_figure from the exchange of the leasehold interest in the eugene property because the exchange did not qualify for nonrecognition under sec_1031 i burden_of_proof discussion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper rule sec_122 sec_142 290_us_111 however if a taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability for any_tax imposed by ‘credible evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner sec_7491 sec_7491 requires a taxpayer to demonstrate that he complied with requirements under the code to substantiate any item maintained all records required under the code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews see also 116_tc_438 the parties do not address the assignment of the burden_of_proof in the stipulations or on brief however because we decide this case on the preponderance_of_the_evidence the burden_of_proof is irrelevant see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 131_tc_185 ii like-kind_exchanges generally gain_or_loss realized from the sale_or_exchange of property is recognized sec_1001 sec_1031 provides however that no gain_or_loss is recognized on the exchange of property held for productive use in a trade or the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 business or for investment if the property is exchanged solely for property of a like_kind that is to be held either for productive use in a trade_or_business or for investment sec_1031 when money or unqualified property is received in an otherwise qualifying like-kind_exchange a taxpayer’s realized gain is recognized to the extent of the sum of such money and the fair_market_value of such unqualified property sec_1031 sec_1_1031_a_-1 income_tax regs the rationale for nonrecognition_of_gain_or_loss on the exchange of like-kind_property is that the taxpayer’s economic situation after the exchange is fundamentally the same as it was before the transaction occurred see 269_f2d_453 2d cir rev’g tcmemo_1957_237 71_tc_54 as a house report explained i f the taxpayer’s money is still tied up in the same kind of property as that in which it was originally invested he is not allowed to compute and deduct his theoretical loss on the exchange nor is he charged with a tax upon his theoretical profit h_r rept no c b part in determining whether property is exchanged for property of a like_kind within the meaning of sec_1031 we compare the exchanged properties to ascertain whether the nature and character of the transferred rights in and to the respective properties are substantially alike 126_tc_261 koch v commissioner t c pincite- sec_1_1031_a_-1 income_tax regs in making this comparison we consider the respective interests in the physical properties the nature of the title conveyed the rights of the parties the duration of the interests and any other factor bearing on the nature or character of the properties as distinguished from their grade or quality peabody natural res co v commissioner t c pincite koch v commissioner t c pincite sec_1_1031_a_-1 income_tax regs with respect to real_property sec_1_1031_a_-1 income_tax regs provides as follows examples of exchanges of property of a ‘like kind ’--no gain_or_loss is recognized if a taxpayer who is not a dealer in real_estate exchanges city real_estate for a ranch or farm or exchanges a leasehold of a fee with years or more to run for real_estate or exchanges improved real_estate for unimproved_real_estate in the light of this regulation w e previously have indicated that a short-term leasehold of real_property is not equivalent to a fee interest for purposes of section peabody natural res co v commissioner t c pincite ndollar_figure citing 65_tc_162 16_tc_547 and 15_tc_41 t his characterization of short-term leasehold interests derives not from any particular state law characterization but from negative implication of longstanding regulations which provide that an exchange of a 30-year lease for a fee interest qualifies as a like-kind_exchange under section id citing 116_tc_450 ndollar_figure iii petitioner’s exchange of its leasehold interest in the eugene property for fee interests in the bridgeport and salem properties the parties disagree whether petitioner’s leasehold interest in the eugene property was of like_kind to the fee interests in the bridgeport and salem properties and even if the leasehold interest in the eugene property was not of like_kind to the fee interests in the bridgeport and salem properties whether petitioner’s motel improvements on the eugene property were of like_kind to those fee interests a whether the leasehold interest in the eugene property was of like_kind to the fee interests in the bridgeport and salem properties petitioner contends that its leasehold interest in the eugene property was of like_kind to the fee interests in the bridgeport and salem properties because sec_1_1031_a_-1 income_tax regs does not exclude all exchanges of leasehold interests_in_real_property with terms of less than years for fee interests in real_property from receiving like-kind_exchange treatment but rather provides a safe_harbor for exchanges of leaseholds with terms of years or more for fee interests_in_real_property and its leasehold interest in the eugene property was of sufficient length to be considered of like_kind to the fee interests in the bridgeport and salem properties petitioner exchanged its leasehold interest in the eugene property with a remaining term of years and months for fee interests in the bridgeport and salem properties we previously have held that leasehold interests with similar or even longer terms than the one at issue here are not equivalent to fee interests in may dep’t stores co v commissioner t c pincite we held that a 20-year leasehold was not equivalent to a fee interest in standard envelope mfg co v commissioner t c pincite we held that a leasehold interest with a term of year and an option to renew for a term of years was not equivalent to a fee interest and we have held that options to renew are included in determining whether a leasehold interest is equivalent to a fee interest see peabody natural res co v commissioner t c pincite 15_tc_581 aff’d 192_f2d_155 8th cir petitioner contends that 16_tc_547 and 15_tc_41 continued petitioner’s leasehold interest in the eugene property with a term of years and months remaining is closer in nature to the leasehold interests that we characterized as not equivalent to a fee interest see may dep’t stores co v commissioner t c pincite standard envelope mfg co v commissioner t c pincite than to the 30-year leasehold interest that sec_1_1031_a_-1 income_tax regs recognizes as the equivalent of a fee interest applying our precedent we therefore conclude that petitioner’s leasehold interest was not of like_kind to a fee interest under sec_1031 continued are distinguishable because they concern sale-leaseback transactions that may have been designed to achieve improper tax_avoidance however these cases cannot be explained as targeting improper tax_avoidance because they allowed rather than disallowed the respective taxpayers’ claimed losses petitioner further contends that may dep’t stores and standard envelope are distinguishable because the respective taxpayers intended for sec_1031 not to apply and for their losses to be recognized however this contention also fails because the t he rules of sec apply automatically they are not elective 71_tc_54 in reaching this conclusion we note that a short-term real_property interest is not of like_kind with a long-term real_property interest irrespective of whether the short-term real_property interest is a real_property interest under state law see 126_tc_261 ndollar_figure citing 116_tc_450 ndollar_figure because we decide this case in accordance with our existing precedent we need not decide whether sec_1_1031_a_-1 income_tax regs mechanically excludes all exchanges of leaseholds with terms of less than years for fee interests from receiving like-kind_exchange treatment compare peabody natural res co v commissioner t c pincite referring to the 30-year safe_harbor provisions of sec_1_1031_a_-1 income_tax regs with capri inc v commissioner t c pincite sec_1_1031_a_-1 income_tax regs requires a lease of real_property to be years in duration to constitute an interest_in_real_property equivalent to a fee interest and standard envelope mfg co v commissioner t c pincite the lease was for a term of less than years and therefore was not the equivalent of a fee under the terms of the predecessor of sec_1_1031_a_-1 income_tax regs b whether the motel improvements on the eugene property were of like_kind with the bridgeport and salem properties petitioner contends that even if its leasehold in the eugene property was not of like_kind to the fee interests in the bridgeport and salem properties the exchange also covered the motel improvements on the eugene property and those improvements which petitioner contends constituted of the value of the property were of like_kind to the bridgeport and salem properties petitioner has introduced no evidence supporting its contention that the motel improvements constituted of the value of the eugene property see rule sec_122 sec_142 welch v helvering u s pincite moreover the record shows that all of petitioner’s improvements to the eugene property would belong to the lessor upon expiration or sooner termination of the ground lease as we have concluded that petitioner’s leasehold interest in the eugene property was a short-term real_property interest see supra pp we must likewise conclude that petitioner’s interest in the motel improvements was a short-term real_property interest cf revrul_72_601 1972_2_cb_467 life_estate of less than years not equivalent to fee interest and was therefore not equivalent to a fee interest see sec_1_1031_a_-1 income_tax regs accordingly petitioner’s contention that its motel improvements on the eugene property were of like_kind to the fee interests in the bridgeport and salem properties is misplaced petitioner relies on 411_fsupp_964 d haw aff’d on other grounds 589_f2d_446 9th cir which held that improvements to real_property are of like_kind to real_property under sec_1033 the commissioner disagrees with davis see eg revrul_67_255 1967_2_cb_270 because we conclude that petitioner’s argument fails we need not decide whether we agree with davis we have considered all other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
